Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities:
Claim 21, line 11, “the reduced time interval” should be – the reduced power time interval—
Claim 21, line 18, “the operation” should be –the operation of the power transmitter—
Claim 21, line 21-22, “the test generator is arranged to generate an electromagnetic test signal—should be – the test coil is arranged to generate an electromagnetic test signal--
  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. Claims 1 , 13 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11038381 ( hereinafter “Van Wageningen1)  in view of Ettes (US 20150341085A1)

Current Claims
US11038381B2

1. A power transmitter comprising:



a transmitter coil,
wherein the transmitter coil is arranged to generate a power transfer signal,
wherein the power transfer signal uses a repeating time frame during a power transfer phase,



wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power level of the power transfer signal is reduced during the reduced power time interval; 
a driver, wherein the driver is arranged to generate a drive signal for the transmitter coil;





a first communicator, wherein the first communicator is arranged to receive messages from a power receiver;
an adapter, wherein the adapter is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver;
a synchronizer, wherein the synchronizer is arranged to synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval;
a test coil, wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil; and



a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter of the test drive signal during the reduced power time interval;










wherein the synchronizer is arranged to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval.


a power transmitter, wherein the power transmitter is arranged to provide power to a power receiver via a power transfer signal, the power transmitter comprising:
a transmitter coil, wherein the transmitter coil generates the power transfer signal;
a driver,
wherein the driver generates a drive signal for the transmitter coil,
wherein the driver is being arranged to generate the drive signal during a power transfer phase,
wherein the drive signal uses a repeating time frame,
wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval,
wherein a power of the power transfer signal is reduced relative to the power transfer time interval during the foreign object detection time interval;


a receiver, wherein the receiver is arranged to receive messages from the power receiver;










a test coil, wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil such that an such that the electromagnetic test signal during the foreign object detection time interval;
a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter for the test drive signal;

wherein the adapter is arranged to control the power transmitter to operate in a foreign object detection initialization mode prior to entering the power transfer phase,
wherein a preferred value of a signal parameter for the test drive signal is determined in response to at least a first message received from the power receiver, during the foreign object detection initialization mode
wherein the test generator is arranged to set the signal parameter of the test drive signal to the preferred value during the foreign object detection time interval; and
the power receiver, the power receiver comprising:
a power receiving coil, wherein the power receiving coil is arrange to extract power from the power transfer signal;
a foreign object detection controller, wherein the foreign object detection controller is arranged to reduce a load of the power receiver during the foreign object detection time interval;
a message transmitter, wherein the message transmitter is arranged to transmit the first message to the power transmitter.



Van Wageningen1 does not teach wherein the second power transfer level is greater than zero and less than the first power transfer level wherein the adapter is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; a synchronizer, wherein the synchronizer is arranged to synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval.
However, Ettes teaches the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen1, to configure the second power transfer level is greater than zero and less than the first power transfer level, configure the adapter to be arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; a synchronizer, wherein the synchronizer is arranged to synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval, as taught by Ettes, in order to use the receiver to adaptively control the transmitter’s configuration and allow increased flexibility and ability of the system to adapt to different scenarios ( see [0258] of Ettes). The reduced power level helps to increase the accuracy of the operation during that stage.
With regard to claim 13, Van Wageningen1 teaches a method of operation for a power transmitter comprising: generating a power transfer signal, wherein the power transfer signal uses a repeating time frame during a power transfer phase, wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power transfer level of the power transfer signal is reduced to a second power transfer level during the reduced time interval; generating a drive signal for the transmitter coil; 
Van Wageningen1 does not teach the second power transfer level is greater than zero and less than the first power transfer level, adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronizing an operation of the power transmitter such that the operation occurs during the reduced power time interval.
However, Ettes teaches the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero)   adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] transmitter set the duration of the repeating time intervals to the requested duration according to the power receiver);  and synchronizing an operation of the power transmitter such that the operation occurs during the reduced power time interval ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen1, to configure the second power transfer level is greater than zero and less than the first power transfer level,  adapt a timing property of the reduced power time interval in response to at least one first 
With regard to claim 21, Van Wageningen1 teaches a non-transitory medium having stored thereon instructions that, when executed cause processing circuitry of a wireless power transfer system to generate a power transfer signal, wherein the power transfer signal uses a repeating time frame during a power transfer phase, wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval, wherein a first power transfer level of the power transfer signal is reduced to a second power transfer level during the reduced time interval; generate a drive signal for the transmitter coil; receive messages from a power receiver; generate a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and perform a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval: wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval( see claim 13 of Van Wageningen1 , mapping is similar to the mapping of claim 1 above).
Van Wageningen1 does not teach the second power transfer level is greater than zero and less than the first power transfer level, adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval.
However, Ettes teaches the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen1, to configure the second power transfer level is greater than zero and less than the first power transfer level,  adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval, as taught by Ettes, in order to use the receiver to adaptively control the transmitter’s configuration and allow increased flexibility and ability of the system to adapt to different scenarios ( see [0258] of Ettes). The reduced power level helps to increase the accuracy of the operation during that stage.

3. Claims 1, 13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17319411 (hereinafter “Van Wageningen2”) in view of Ettes (US 20150341085A1)
This is a provisional nonstatutory double patenting rejection.
Current Claim
Claims of No. 17319411
1. A power transmitter comprising:





a transmitter coil,
wherein the transmitter coil is arranged to generate a power transfer signal,


wherein the power transfer signal uses a repeating time frame during a power transfer phase,

wherein the repeating time frame is a least one power transfer time interval and a reduced power time interval,
wherein a first power level of the power transfer signal is reduced to a second power transfer level during the reduced time interval;  the second power transfer level is greater than zero and less than the first power transfer level,


a driver, wherein the driver is arranged to generate a drive signal for the transmitter coil;



a first communicator, wherein the first communicator is arranged to receive messages from a power receiver;
an adapter, wherein the adapter is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver;
a synchronizer, wherein the synchronizer is arranged to synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval;
a test coil, wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil; and
a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter of the test drive signal during the reduced power time interval;
wherein the synchronizer is arranged to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval.


a power transmitter, wherein the power transmitter is arranged to provide power to a power receiver, the power transmitter comprising:
a transmitter coil, wherein the transmitter coil is arranged to generate a power transfer signal;


wherein the drive signal uses a repeating time frame,
wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval,
wherein a power of the power transfer signal is reduced relative to the power transfer time interval during the foreign object detection time interval;






…a driver circuit,
wherein the driver circuit generates a drive signal for the transmitter coil, wherein the driver circuit is being arranged to generate the drive signal during a power transfer phase,
…
a receiver circuit, wherein the receiver circuit is arranged to receive messages from the power receiver;










a test coil, wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator, wherein the test generator is arranged to drive the test coil such that a such that the electromagnetic test signal during the foreign object detection time interval;
a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter of the test drive signal;
is arranged to control the power transmitter to operate in a foreign object detection initialization mode prior to entering the power transfer phase,
and the power receiver, the power receiver comprising:
a power receiving coil, wherein the power receiving coil is arrange to extract power from the power transfer signal;
a foreign object detection controller circuit, wherein the foreign object detection controller circuit is arranged to reduce a load of the power receiver during the foreign object detection time interval;
a message transmitter, wherein the message transmitter is arranged to transmit the first message to the power transmitter.



Van Wageningen2 does not teach the second power transfer level is greater than zero and less than the first power transfer level, adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronizing an operation of the power transmitter such that the operation occurs during the reduced power time interval.
However, Ettes teaches the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero)   adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] transmitter set the duration of the repeating time intervals to the requested duration according to the power receiver);  and synchronizing an operation of the power transmitter such that the operation occurs during the reduced power time interval ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal).

With regard to claim 13, Van Wageningen2 teaches a method of operation for a power transmitter comprising: generating a power transfer signal, wherein the power transfer signal uses a repeating time frame during a power transfer phase, wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a power level of the power transfer signal is reduced during the reduced time interval; generating a drive signal for the transmitter coil; receiving messages from a power receiver; generating a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and performing a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval; wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval (see claim 13 of Van Wageningen2 , mapping is similar to the mapping of claim 1 above).
Van Wageningen2 does not teach adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronizing an operation of the power transmitter such that the operation occurs during the reduced power time interval;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen2, to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval, as taught by Ettes, in order to use the receiver to adaptively control the transmitter’s configuration and allow increased flexibility and ability of the system to adapt to different scenarios ( see [0258] of Ettes).The reduced power level helps to increase the accuracy of the operation during that stage.
With regard to claim 21, Van Wageningen2 teaches a non-transitory medium having stored thereon instructions that, when executed cause processing circuitry of a wireless power transfer system to generate a power transfer signal, wherein the power transfer signal uses a repeating time frame during a power transfer phase, wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval, wherein a first power transfer level of the power transfer signal is reduced to a second power transfer level during the reduced time interval; generate a drive signal for the transmitter coil; receive messages from a power receiver; generate a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and perform a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval: wherein the synchronizing comprises synchronizing the test drive signal 
Van Wageningen1 does not teach the second power transfer level is greater than zero and less than the first power transfer level, adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval.
However, Ettes teaches the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero)   adapa timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] transmitter set the duration of the repeating time intervals to the requested duration according to the power receiver);  and synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen1, to configure the second power transfer level is greater than zero and less than the first power transfer level,  adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver; synchronize an operation of the power transmitter such that the operation occurs during the reduced power time interval, as taught by Ettes, in order to use the receiver to adaptively control the transmitter’s configuration and allow increased flexibility and ability of the system to adapt to different scenarios ( see [0258] of Ettes). The reduced power level helps to increase the accuracy of the operation during that stage.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-3, 5-8, 13, 15-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US 20150341085A1) in view of Joye (US20160181818A1)
With regard to claim 1, Ettes teaches a power transmitter comprising:
a transmitter coil (e.g. 503, Fig. 6),
wherein the transmitter coil (e.g., 503, Fig. 6) is arranged to generate a power transfer signal (output of 503, Fig. 6),
wherein the power transfer signal uses a repeating time frame (see Fig. 11, TxPower are repeated) during a power transfer phase,
wherein the repeating time frame is a least one power transfer time interval (Tx power, Fig. 11) and a reduced power time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and claim 16, the limitation is at the beginning of the power transfer interval),
wherein a first power level of the power transfer signal is reduced during the reduced power to a second power transfer level, during the reduced time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and see[0155]  in repeated time intervals , the power transfer is terminated or reduce to a lower level);

a driver (e.g., 603, Fig. 6), wherein the driver is arranged to generate a drive signal for the transmitter coil (e.g., 503, Fig. 6);
a first communicator (e.g., 609, Fig. 6), wherein the first communicator is arranged to receive messages from a power receiver ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505 during the communication intervals) and ([0257] the power receiver may transmit a request that the duration of the repeating time intervals); an adapter ( a controller in transmitter, see [0326] a controller process different functionality), wherein the adapter is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum. Upon receiving the messages, the power transmitter can proceed to determine the duration of the repeating time intervals); a synchronizer (e.g., 611, Fig. 6) wherein the synchronizer is arranged to synchronize an operation of the power transmitter ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal).
Ettes  does not teaches the test coil  is arranged to generate an electromagnetic test signal, wherein the test generator is arranged to generate a test drive signal for the test coil; and a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter; wherein the synchronizer is arranged to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes , to include a test coil, wherein the test coil  is arranged to generate an electromagnetic test signal, wherein the test generator 
( Note: Applicant disclose one embodiment:  Using different coils for generating the power transfer signal and the electromagnetic test signal for foreign object detection, the power transfer signal is switched off in para [0125] of specification ( “In many embodiments, the transmitter controller 203 is arranged to reduce the power level of the power transfer signal during the foreign object detection time intervals, and specifically it may switch the power transfer signal off completely (especially in the example of using different coils for generating the power transfer signal and the electromagnetic test signal for foreign object detection).”
Applicant also disclose another embodiment: use the same coil for both the power transfer signal and the electromagnetic test signal for foreign object detection, the power transmitter reduces the level of power transfer to a non-zero level. And Joye discussed a similar structure as this embodiment. (See applicant’s specification [0150] “ [I]n many embodiments, especially where the same coil is used for both the power transfer signal and the electromagnetic test signal used for foreign object detection, the power transmitter may be arranged to reduce the level of the power transfer signal during the reduced power time interval relative to the level during the power transfer time interval. … In other words, the power of the electromagnetic test signal during the foreign object detection time interval may be constrained to a power level that is substantially (e.g. by a factor of no less than 2, 5, or 10) lower than a maximum allowed power level of the power transfer signal during the power transfer time interval.)
With regard to claim 2, the combination of Ettes and Joye teaches all the limitations of claim 1, Ettes further teaches wherein the timing property is a duration of the reduced power time interval (the power signal generator is arranged to determine a duration of the repeating time intervals in response to data received from the power receiver claim 15 of Ettes [0155] The repeating time intervals will henceforth be referred to as communication time intervals. During the communication time intervals, the power transfer is terminated or reduced to a lower level thereby reducing the impact of the power transfer operation on the communication operation)
With regard to claim 3, the combination of Ettes and Joye teaches all the limitations of claim 1.
Para [0155] of Ettes teaches the timing property is a duration of reduced power time intervals/ communication time intervals of consecutive repeating time frames  
Para  [0191] of Ettes teaches the duration of the reduced power/communication intervals would be 10% or 5% of the total frame of the power transfer interval and the communication interval , therefore, the duration between the reduced power time intervals would be duration of the power transfer interval, which is  90%-95% of the total frame and can be derived from by the calculation such as ( reduced power interval/5%) *95%  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the timing property to be a duration between reduced power time intervals of consecutive repeating time frames, as taught by para [0191] and [0155] of Ettes, in order to use different parameter to define the timing property based on user’s preference, give the freedom to the user and enhance the users’ experience. In addition, it is well known in the art to use the duration of time intervals and duration between intervals to reflect the timing property of the repetitive time frames, see Fig. 2 of Yamamoto shows the repetitive power transfer duration and detection/reduced power duration.
With regard to claim 5, the combination of Ettes and Joye teaches all the limitations of claim 1, Ettes teaches wherein the at least one  first message is a request message ( power receiver transmit request data to the power transmitter, [0257]) , wherein the request message indicates of a requested value for the timing property ([0257] the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum) , wherein the power transmitter is arranged to accept ([0257] the transmitter may set the duration of the repeating time intervals to the requested duration if possible )or reject the requested value.
With regard to claim 6, the combination of Ettes and Joye teaches all the limitations of claim 1, Ettes further teaches wherein the adapter is arranged to determine the timing property during an initialization phase (see [0148] in configuration phase, receiver communicates with the transmitter to configure transmitter), and wherein the initialization phase occurs prior to the power transfer phase ([0149] configuration phase before the power transfer phase).
With regard to claim 7, the combination of Ettes  and Joye teaches all the limitations of claim 1, Ettes further teaches the adapter is arranged to dynamically adapt the timing property during the power transfer phase in response to a plurality of messages received from the power receiver during the power transfer phase ([0255]the system may be arranged to dynamically change a characteristic of the repeating time interval [0257] the power receiver may be arrange to transmit request data to the power transmitter where the data can include requests for specific characteristics of the repeating time intervals. … Upon receiving the message, the power transmitter can proceed to determine the duration of the repeating time intervals).
With regard to claim 8, the combination of Ettes and Joye teaches all the limitations of claim 1, Ettes further teaches the first communicator is arranged to synchronize communication with the power receiver such that the communication occurs during the reduced power time intervals (During the communication time intervals, the power transfer is terminated or reduced to a lower level thereby reducing the impact of the power transfer operation on the communication operation [0155]).
With regard to claim 13, Ettes teaches a method of operation for a power transmitter comprising: generating a power transfer signal (e.g., output of 503, Fig. 6)
wherein the power transfer signal uses a repeating time frame (see Fig. 11, TxPower are repeated) during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval (e.g., Tx-power, Fig. 11) and a reduced power time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and claim 16, the limitation is at the beginning of the power transfer interval),
wherein a first power transfer level of the power transfer signal is reduced  to a second power transfer level during the reduced time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, see [0155] the power transfer is reduce to a lower level );
wherein the second power transfer level is greater than zero and less than the first power transfer level  (see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero
generating a drive signal for the transmitter coil (e.g., 603 drives 503, Fig. 6);
receiving messages from a power receive ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505 during the communication intervals and ([0257] the power receiver may transmit a request that the duration of the repeating time intervals);
adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] transmitter set the duration of the repeating time intervals to the requested duration according to the power receiver);

Ettes does not teach generating a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and performing a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval; wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval.
However, Joys teaches generating a test drive signal( output of 103, Fig. 4,) for a test coil ( e.g., 103， Fig. 4 ( see Applicant’s specification [0061] the test coil and transmitter coil maybe the same coil)    wherein the test generator ( e.g., 315, Fig. 4) is arranged to generate a electromagnetic test drive signal (output of 103 in the foreign detection mode, Fig. 4, [0298] of Ettes teaches that the transmit coil electromagnetically coupling to the other objects, which means the transmit coil generates an electromagnetic signal for the test coil) ;  performing a foreign object detection test in response to a measured parameter ([0177][0178] the initiator 315 to initialize an entity detection which is (or includes) a foreign object detection. The foreign object detection may specifically be a parasitic power loss detection (e.g. detecting whether the power extracted from the power transfer signal exceeds the estimated power consumption of the power receiver by more than a given level) during the reduced  power time interval (see [0192] detection can be performed at low power with load disconnected. See para [0119] applicant’s published specification (US20200395793A1) “the power level of the power transfer signal is reduced, for example by the power receiver disconnecting its load and reducing the overall loading of the power transfer signal.” Here, the load disconnection in Joye reduce the power , which is the same scenario as described in Applicant’s specification ; 
see [0192] detection can be performed at low power with load disconnected.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes , to generate a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and performing a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval; wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval,  as taught by Joye, in order to detect the foreign object and avoid overheating of the foreign object by heat resulting from induced currents caused by the power transfer signal ( see [0161] of Joye)
With regard to claim 15, the combination of Ettes and Joye teaches all the limitations of claim 13, Ettes further teaches the timing property is a duration of the reduced power time interval (the power signal generator is arranged to determine a duration of the repeating time intervals in response to data received from the power receiver claim 15 of Ettes). [0155] The repeating time intervals will henceforth be referred to as communication time intervals. During the communication time intervals, the power transfer is terminated or reduced to a lower level thereby reducing the impact of the power transfer operation on the communication operation).
With regard to claim 16, the combination of Ettes and Joye teaches all the limitations of claim 13.
Para [0155] of Ettes teaches the timing property is a duration of reduced power time intervals/ communication time intervals of consecutive repeating time frames  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 13, to configure the timing property to be a duration between reduced power time intervals of consecutive repeating time frames, as taught by para [0191] and [0155] of Ettes, in order to use different parameters to define the timing property based on user’s preference, give the freedom to the user and enhance the users’ experience. In addition, it is well known in the art to use the duration of time intervals and duration between intervals to reflect the timing property of the repetitive time frames, see Fig. 2 of Yamamoto shows the repetitive power transfer duration and detection/reduced power duration.
With regard to claim 18, the combination of Ettes and Joye teaches all the limitations of claim 13, Ettes further teaches  accepting or rejection a requested value[0257],  transmitter may set the duration of the repeating time intervals to the requested duration if possible) wherein the at least one first message is a request message (power receiver transmits request data to the power transmitter, [0257]), wherein the request message indicates of the requested value for the timing property ([0257] the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum), 
With regard to claim 19 the combination of Ettes and Joye teaches all the limitations of claim 13, Ettes further teaches determining the timing property during an initialization phase (see [0148] in configuration phase, receiver communicates with the transmitter to configure transmitter), wherein the initialization phase occurs prior to the power transfer phase ([0149] configuration phase before the power transfer phase).
With regard to claim 20, the combination of Ettes and Joye teaches all the limitations of claim 13, Ettes further teaches  dynamically adapting the timing property during the power transfer phase in response to a plurality of messages received from the power receiver during the power transfer phase([0255]the system may be arranged to dynamically change a characteristic of the repeating time interval [0257] the power receiver may be arrange to transmit request data to the power transmitter where the data can include requests for specific characteristics of the repeating time intervals. For example, the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum. Upon receiving the message, the power transmitter can proceed to determine the duration of the repeating time intervals).
With regard to claim 21, Ettes teaches a non-transitory medium having stored thereon instructions that, when executed cause processing circuitry  ([0326] processor, and processor includes memory) of a wireless power transfer system to:  generate a power transfer signal (output of 503, Fig. 6), wherein the power transfer signal uses a repeating time frame (see Fig. 11, TxPower are repeated) during a power transfer phase,
wherein the repeating time frame is a least one power transfer time interval (Tx power, Fig. 11) and a reduced power time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and claim 16, the limitation is at the beginning of the power transfer interval),
wherein a first power level of the power transfer signal is reduced during the reduced power to a second power transfer level, during the reduced time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, or see[0155] the power transfer is terminated or reduce to a lower level);
wherein the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] 
generate a drive signal for the transmitter coil (e.g., 503, Fig. 6) (603 generates drive signal for 503, Fig. 6);
receive messages from a power receiver ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505 during the communication intervals) and ([0257] the power receiver may transmit a request that the duration of the repeating time intervals); adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum. Upon receiving the messages, the power transmitter can proceed to determine the duration of the repeating time intervals); synchronize an operation of the power transmitter ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal).
Ettes does not explicitly teach generate a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and perform a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval: wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval.
Joye  teaches wherein generate a test drive signal for the test coil ( e.g., 103, Fig. 4)  ( e.g.,[0178] 315 initialize a foreign object detection);  the test generator  is arranged to generate an electromagnetic test signal ( output of 103 in the foreign detection mode, Fig. 4, [0298] of Ettes teaches that the transmitter coil electromagnetically coupling to the other objects, which means the transmit coil generates an electromagnetic signal ), and perform a foreign object detection test in response to a measured parameter ([0177][0178] the initiator 315 to initialize an entity detection which is (or includes) a foreign object detection. The foreign object detection 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes , to generate a test drive signal for a test coil, wherein the test generator is arranged to generate an electromagnetic test signal; and perform a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval: wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval, as taught by Joye, in order to detect the foreign object and avoid overheating of the foreign object by heat resulting from induced currents caused by the power transfer signal ( see [0161] of Joye)

5. Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US 20150341085A1) and Joye (US20160181818A1) in further view of Chaubey (US20180317174A1)
With regard to claim 4, the combination of Ettes and Joye teaches all the limitations of claim 1, but not wherein the first communicator is arranged to transmit messages to the power receiver, wherein the power transmitter is arranged to transmit a second message to the power receiver prior to receiving the first message, wherein the second message indicates at least one 
 However, Chaubey teaches wherein the first communicator (communication device in 320, Fig. 5) is arranged to transmit messages (e.g., 532, Fig. 5) to the power receiver (310, Fig. 5), wherein the power transmitter is arranged to transmit a second message ( e.g., 532, Fig. 5) to the power receiver prior to receiving the first message ( e.g., 536, Fig. 5),wherein the second message ( e.g., 532, Fig. 5) indicates at least one of a duration of the reduced power time interval ( duration of untethering, which is wireless link lost, which power transmission cannot happen, Fig. 5 and Ettes teaches about the communication of messages related to the duration of the reduced power time interval) and a duration between reduced power time intervals of consecutive repeating time frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 ,  to configure the first communicator to transmit messages to the power receiver, wherein the power transmitter is arranged to transmit a second message to the power receiver prior to receiving the first message, wherein the second message indicates at least one of a duration of the reduced power time interval and a duration between reduced power time intervals of consecutive repeating time frames, as taught by Chaubey, in order to inform the receiver about the expectation of the transmitter before the negotiation of the operating parameter,  avoid unnecessary power consumption, improve the operating efficiency and reduce the time and effort for the receiver to operate in unsupported condition( also see [0004] of Chaubey).
With regard to claim 17, the combination of Ettes and Joye teaches all the limitations of claim 13, but not transmitting a second message to the power receiver prior to receiving the  at least one first message, wherein the second message indicates at least one of a duration of the reduced power time interval and a duration between reduced power time intervals of consecutive repeating time frames.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 13 , to transmit a second message to the power receiver prior to receiving the at least one first message, wherein the second message indicates at least one of a duration of the reduced power time interval and a duration between reduced power time intervals of consecutive repeating time frames,  as taught by Chaubey, in order to inform the receiver about the expectation of the transmitter before the negotiation of the operating parameter, improve the operating efficiency and reduce the time and effort for the receiver to operate in unsupported condition.

6. Claims 9-10, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US 20150341085A1) in further view of Joye ( US20160181818A1) and Van Wageningen (US20150155918A1)
With regard to Claim 9, Ettes teaches a wireless power transfer system comprising:
a power transmitter (e.g., PTX, Fig. 5); and a power receiver (e.g., PRX, Fig. 5); 
 a power transmitter (e.g., PRX, Fig. 5) comprising:
a transmitter coil (e.g. 503, Fig. 6),
wherein the transmitter coil (e.g., 503, Fig. 6) is arranged to generate a power transfer signal (output of 503, Fig. 6),
wherein the power transfer signal uses a repeating time frame (see Fig. 11, TxPower are repeated) during a power transfer phase,

wherein a first power level of the power transfer signal is reduced during the reduced power to a second power transfer level, during the reduced time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, or see[0155] the power transfer is terminated or reduce to a lower level);
wherein the second power transfer level is greater than zero and less than the first power transfer level (see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero)
a driver (e.g., 603, Fig. 6), wherein the driver is arranged to generate a drive signal for the transmitter coil (e.g., 503, Fig. 6);
a first communicator (e.g., 609, Fig. 6), wherein the first communicator is arranged to receive messages from a power receiver ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505 during the communication intervals) and ([0257] the power receiver may transmit a request that the duration of the repeating time intervals); an adapter ( a controller in transmitter, see [0326] a controller process different functionality), wherein the adapter is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum. Upon receiving the messages, the power transmitter can proceed to determine the duration of the repeating time intervals); a synchronizer (e.g., 611, Fig. 6) wherein the synchronizer is arranged to synchronize an operation of the power transmitter 
the power receiver (e.g., 505, Fig. 10), the power receiver comprising: a second communicator (e.g., 1007, Fig. 10), wherein the second communicator is arranged to communicate with the power transmitter ([0186] a receiver communication unit 1007 which is arranged to communicate with the power transmitter 501 during the communication intervals); a request controller (modulator in 1007, [0221] data to be communicated from the power receiver 505 to the power transmitter 501 can be modulated onto the carrier signal being fed to the receiver coil 507)
wherein the second communicator (e.g., 1007, Fig. 10) is arranged to communicate for transmitting the first message to the power transmitter ([0257] power receiver transmit request to power transmitter),
wherein the first message comprises a request for a requested value of the timing property ([0257] the power receiver may be arranged to transmit request data to the power transmitter where the data can include requests for specific characteristics of the repeating time intervals);
a response controller ([0211] [0212] demodulator in 1007, demodulate data signal from carrier in receiver), a load controller (1001 load coupler, Fig. 5, abstract) wherein the load controller is arranged to adapt a loading of the power transfer signal such that the loading is reduced during the reduced power time intervals ([0155]. During the communication time intervals, the power transfer is terminated or reduced to a lower level thereby reducing the impact of the power transfer operation on the communication operation. during the communication intervals, the power receiver 505 will typically decouple its power load from the receive inductor 507).
Ettes  does not teach a test coil, wherein the test coil  is arranged to generate an electromagnetic test signal, wherein the test generator is arranged to generate a test drive 
Joye  teaches wherein the test coil ( e.g., 103， Fig. 4 ( see Applicant’s specification [0061] the test coil and transmitter coil maybe the same coil)   is arranged to generate an electromagnetic test signal ( output of 103 in the foreign detection mode, Fig. 4, [0298] of Ettes teaches that the transmitter coil electromagnetically coupling to the other objects, which means the transmit coil generates an electromagnetic signal ), wherein the test generator ( e.g., 315, Fig. 4) is arranged to generate a test drive signal for the test coil ( e.g.,[0178] 315 initialize a foreign object detection); and a foreign object detector, wherein the foreign object detector ( e.g., 401, Fig. 4) is arranged to perform a foreign object detection test in response to a measured parameter ([0177][0178] the initiator 315 to initialize an entity detection which is (or includes) a foreign object detection. The foreign object detection may specifically be a parasitic power loss detection (e.g. detecting whether the power extracted from the power transfer signal exceeds the estimated power consumption of the power receiver by more than a given level); wherein the synchronizer is arranged to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval( 303,controller of transmitter, Fig. 4, and Ettes specifically teaches about a synchronizer above, while here Joye teaches the function performed by a synchronizer) is arranged to synchronize the test generator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes , to include a test coil, wherein the test coil  is arranged to generate an electromagnetic test signal, wherein the test generator is arranged to generate a test drive signal for the test coil; and a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter; wherein the synchronizer is arranged to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval, as taught by Joye, in order to avoid overheating of the foreign object by heat resulting from induced currents caused by the power transfer signal ( see [0161] of Joye)
However, Van Wageningen teaches response controller (e.g., 309, Fig. 3) is arranged to determine the timing property (e.g., 607, 611, Fig. 6) in response to the request response (e.g., 605, 609, Fig. 6), wherein the request response is indicative of whether the requested value has been accepted by the power transmitter (further see 605, 609, Fig. 6) [0157]-[0158] If the power receiver 105 receives an accept response within a certain time (step 605) it commits itself to apply the operating parameter after the establishment of a new power transfer contract. [0158] If the power transmitter 101 does not support the requested operating parameter, it responds with a decline message in step 609. If the power receiver 105 receives a decline response (step 611), it commits itself to not use the requested operating parameter after the establishment of a new power transfer contract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes and Joye , to configure the response controller to be arranged to receive a request response from the power transmitter, response controller is arranged to determine the timing property in response to the request response, wherein the request response is indicative of whether the requested value has been 
With regard to claim 10, the combination of Ettes ,Joye, Van Wageningen teaches all the limitations of claim 9, Ettes further teaches wherein the request controller is arranged to request a timing property constraint from the power transmitter ( the power receiver may be arrange to transmit request data to the power transmitter where the data can include requests for specific characteristics of the repeating time intervals[0257]),  Van Wageningen teaches wherein the response controller is arranged to receive a timing property constraint indicator from the power transmitter ( e.g., 605, 609, Fig. 6, and Ettes teaches about the operating parameter is the timing property constraint), wherein the request controller is arranged to determine the requested value of the timing property in response to the timing property constraint ( e.g., 607, 611, Fig. 6).
With regard to claim 24, the combination of Ettes , Joye and Van Wageningen teaches all the limitations of claim 9, Joye further teaches the measured parameter comprises a transmitted power of the power transmitter and a reported received power by the receiver ([180][0181] The power receiver reports the determined received power to the power transmitter.  The power transmitter 101 can estimate the power loss by subtracting the reported received power from the transmitted power)

7. Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US 20150341085A1), Joye ( US20160181818A1) and Van Wageningen (US20150155918A1) in further view of Yoon (US20080043656A1)
With regard to claim 11, the combination of Ettes, Joye and Van Wageningen teaches all the limitations of claim 9, Ettes further teaches wherein the timing property is a duration of the reduced power time interval (the power signal generator is arranged to determine a duration 
Ettes does not teach the request controller is arranged to determine the requested value of the timing property subject to a maximum duration. 
However, Yoon teaches wherein the request controller is arranged to determine the requested value of the timing property subject to a maximum duration ([0061] request including maximum interval) (Note that Yoon also teaches the adapter is arranged to determine a value for the timing property in response to a minimum duration (([0061] a grouping controller for determining a sleep mode based the minimum sleep interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 9 , to configure the request controller to be arranged to determine the requested value of the timing property subject to a maximum duration, as taught by Yoon, in order to avoid an extreme or unreasonable long duration interval time, improve the operating efficiency ([0057]-[0061])   
With regard to claim 12, the combination of Ettes, Joye and Van Wageningen teaches all the limitations of claim 9, Ettes teaches wherein the timing property is a duration between the reduced power transfer time of sequential repeating time frames (Para [0155] of Ettes teaches 
Ettes does not teach the adapter is arranged to determine a value for the timing property in response to a maximum duration. 
However, Yoon teaches the adapter is arranged to determine a value for the timing property in response to a maximum duration ([0061] a grouping controller for determining a sleep mode based the maximum sleep interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 9 , to configure the adapter to be arranged to determine a value for the timing property in response to a maximum duration, as taught by Yoon, in order to avoid an extreme or unreasonable long duration interval time, improve the operating efficiency ([0057]-[0061])  
 
8. Claims 14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US 20150341085A1) in view of Joye ( US20160181818A1) and Van Wageningen (US20150155918A1) 
With regard to claim 14, Ettes teaches a method of operation for a wireless power transfer system wherein the power transfer system comprises and a power transmitter a power receiver the method comprising: generating a power transfer signal using the power transmitter (e.g., output of 503, Fig. 5), wherein the power transfer signal uses a repeating time frame (see Fig. 11, TxPower are repeated) during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval (see Fig. 11, TxPower) and a reduced power time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and claim 16, the limitation is at the beginning of the power transfer interval ),
wherein a first power level of the power transfer signal is reduced during the reduced power to a second power transfer level, during the reduced time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, or see[0155] the power transfer is terminated or reduce to a lower level);
wherein the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero)
generating a drive signal (e.g., 603, Fig. 6) for using transmitter coil (e.g., 503, Fig. 6) of the power transmitter to generate the power transfer signal;
receiving messages from the power receiver by the power transmitter ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505 during the communication intervals and ([0257] the power receiver may transmit a request that the duration of the repeating time intervals);
adapting, using the power transmitter, a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] 
synchronizing, using the power transmitter, an operation of the power transmitter such that the operation occurs during the reduced power time interval ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal);
communicating with the power transmitter using the power receiver ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505);
transmitting, by the power receiver, the at least one first message to the power transmitter, wherein the at least one first message comprises a request for a requested value of the timing property([0257] the power receiver may transmit a request that the duration of the repeating time intervals);
adapting, by the power receiver, a loading of the power transfer signal such that the loading is reduced during the reduced power time intervals (([0155]. During the communication time intervals, the power transfer is terminated or reduced to a lower level thereby reducing the impact of the power transfer operation on the communication operation. during the communication intervals, the power receiver 505 will typically decouple its power load from the receive inductor 507).
Ettes does not teach generating, using the power transmitter, a test drive signal for a test coil to generate an electromagnetic test signal; performing, using the power transmitter, a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval; wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval; receiving, by the power receiver, a request response from the power transmitter;

Joye teaches generating, using the power transmitter, a test drive signal for a test coil to generate an electromagnetic test signal ( output of 103 in the foreign detection mode, Fig. 4, [0298] of Ettes teaches that the transmitter coil electromagnetically coupling to the other objects, which means the transmit coil generates an electromagnetic signal ), performing , using the power transmitter, a foreign object detection test in response to a measured parameter ([0177][0178] the initiator 315 to initialize an entity detection which is (or includes) a foreign object detection. The foreign object detection may specifically be a parasitic power loss detection (e.g. detecting whether the power extracted from the power transfer signal exceeds the estimated power consumption of the power receiver by more than a given level) during the reduced power time interval (( see [0192] detection can be performed at low power with load disconnected). ; wherein the synchronizing comprises synchronize the test drive signal such that the electromagnetic test signal is provided during the reduced power time interval( 303,controller of transmitter, Fig. 4, and Ettes specifically teaches about a synchronizer above, while here Ettes teaches the function performed by a synchronizer) is arranged to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval, see [0192] of Joye detection can be performed at low power with load disconnected)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes , to generate, using the power transmitter, a test drive signal for a test coil to generate an electromagnetic test signal; perform, using the power transmitter, a foreign object detection test in response to a measured parameter for the test drive signal during the reduced power time interval; wherein the synchronizing comprises synchronizing the test drive signal such that the electromagnetic test 
In addition, Van Wageningen teaches receiving, by the power receiver, a request ( e.g., 605, 609, Fig. 6) response from the power transmitter; determining, by the power receiver, the timing property in response to the request response ( e.g., 607, 611, Fig. 6), wherein the request response is indicative of whether the requested value has been accepted by the power transmitter (.[0157]-[0158] If the power receiver 105 receives an accept response within a certain time (step 605) it commits itself to apply the operating parameter after the establishment of a new power transfer contract. [0158] If the power transmitter 101 does not support the requested operating parameter, it responds with a decline message in step 609. If the power receiver 105 receives a decline response (step 611), it commits itself to not use the requested operating parameter after the establishment of a new power transfer contract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes and Joye , to receive, by the power receiver, a request response from the power transmitter; determine, by the power receiver, the timing property in response to the request response, wherein the request response is indicative of whether the requested value has been accepted by the power transmitter, as taught by Van Wageningen,  in order to provide a negotiation phase of parameter between the transmitter and receiver and provide  further flexibility and customization of operating parameters (see [0149] of Van Wageningen)
With regard to claim 25, the combination of Ettes , Joye and Van Wageningen teaches all the limitations of claim 14, Joye further teaches the measured parameter comprises a transmitted power of the power transmitter and a reported received power by the receiver ([180][0181] The power receiver reports the determined received power to the power 

9. Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US 20150341085A1) and Joye (US20160181818A1) in further view of Van Wageningen3 (US20170018977A1)
With regard to claim 22, the combination of Ettes and Joye teaches all the limitations of claim 1. Ettes further teaches the power transfer signal comprises an electromagnetic field [0298] electromagnetic coupling of the power transmitter).
Ettes does not teach, a strength of the electromagnetic field during the reduced power time interval is greater than or equal to a strength of the electromagnetic field during the power transfer time interval.
Van Wageningen3 teaches the power transfer signal comprises an electromagnetic field [0353] electromagnetic field generated by the power transmitter), and wherein a strength of the electromagnetic field during the reduced power time interval is greater than or equal to a strength of the electromagnetic field during the power transfer time interval ( [0206] teaches the difference between the test mode ( foreign object detection mode) and the power transfer mode can be in the test mode the receiver disconnect load.  In para [0120] applicant’s specification discloses a similar scenario that “[F]or example, the power receiver disconnecting the load will result in a reduced amount of power being extracted from the electromagnetic field and the power transfer signal… However, this needs not result in reduction in the generated field strength and indeed may result in a large field strength as the opposing electromagnetic field caused by the current in the receiver coil 107 is reduced.” Here, Van Wageningen3 teaches a foreign object detection mode, the only difference between the power transfer mode and the foreign detection mode is the load is disconnected in the receiver, this will generate a larger or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 , to configure a strength of the electromagnetic field during the reduced power time interval to be greater than or equal to a strength of the electromagnetic field during the power transfer time interval, as taught by Van Wageningen3,  in order to provide a much more reliable and/or accurate estimate of whether a foreign object is present or not through ([0206][0207] of Van Wageningen3), and this method simplify the control in the foreign object detection mode through control of the receiver without additional restriction on the transmitter. 
With regard to claim 23, the combination of Ettes and Joye teaches all the limitations of claim 13. Ettes further teaches the power transfer signal comprises an electromagnetic field [0298] electromagnetic coupling of the power transmitter)
Ettes does not teach, a strength of the electromagnetic field during the reduced power time interval is greater than or equal to a strength of the electromagnetic field during the power transfer time interval.
Van Wageningen3 teaches the power transfer signal comprises an electromagnetic field [0353] electromagnetic field generated by the power transmitter), and wherein a strength of the electromagnetic field during the reduced power time interval is greater than or equal to a strength of the electromagnetic field during the power transfer time interval ( [0206] teaches the difference between the test mode ( foreign object detection mode) and the power transfer mode can be in the test mode the receiver disconnect load.  In para [0120] applicant’s specification discloses a similar scenario that “[F]or example, the power receiver disconnecting the load will result in a reduced amount of power being extracted from the electromagnetic field and the power transfer signal… However, this needs not result in reduction in the generated field strength and indeed may result in a large field strength as the opposing electromagnetic field 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 13 , to configure a strength of the electromagnetic field during the reduced power time interval to be greater than or equal to a strength of the electromagnetic field during the power transfer time interval, as taught by Van Wageningen3,  in order to provide a much more reliable and/or accurate estimate of whether a foreign object is present or not through ([0206][0207] of Van Wageningen3), and this method simplify the control in the foreign object detection mode through control of the receiver without additional restriction on the transmitter. 

Response to Argument
10. Applicant’s arguments with respect to claim(s) 1, 9, 13, 14, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Omae (US 20140339907 A1) teaches the power reception control circuit 453 disconnects load when detecting a foreign object, the power reception control circuit 453 may be configured so as to request reduction of the power supply amount while keeping connection of load when detecting a foreign object.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

        /PINPING SUN/Primary Examiner, Art Unit 2836